Carlisle, J.
“Where, in ruling upon demurrers, the trial court allows time for the filing of an amendment, such court shall render a judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment which shall supersede the earlier judgment on the demurrers and such earlier judgment or judgments shall not be subject to exception or review.” Weinstein v. Rothberg, 87 Ga. App. 94 (1) (73 S. E. 2d, 106). And where, in ruling upon demurrers, the trial court enters the following judgment, “Grounds 1, 3, 4, 5, 6, 7, and 9 of the foregoing demurrer are sustained; ground 8 is overruled; ground 2 is not passed upon at this time; plaintiff is allowed 15 days within which to amend to cure the defects pointed out by the grounds of demurrer sustained above,” and at the expiration of the time allowed for amending no further order or judgment is entered, this court is without jurisdiction to review the judgment on demurrer wherein time was allowed for amendment, and there being no other assignment of error, the writ of error must be

Dismissed.


Gardner, P. J., and Townsend, J., concur.